Citation Nr: 9905765	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  90-52 605	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
surgery for an exostosis of the left heel, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to a temporary total convalescent rating 
following October 1987 outpatient surgery for an exostosis of 
the left heel.  

3.  Whether the appeal from a March 1996 rating action was 
timely.  

REPRESENTATION

Appellant represented by:	AMVETS

WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's wife

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1972 to November 
1979.  

This matter comes before the Board of Veteran's Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Offices (ROs) of October 1988 in Phoenix, 
Arizona, and March 1996 in No. Little Rock, Arkansas.  The 
veteran's claim file has most recently been transferred to 
the RO in No. Little Rock, Arkansas.  

An October 1988 rating action denied increased ratings for 
the service-connected left shoulder disorder, left heel 
disorder, and right elbow disorder and also denied 
entitlement to a temporary total convalescent rating under 38 
C.F.R. § 4.30 following October 1987 VA outpatient surgery on 
the veteran's left heel.  A notice of disagreement (NOD) was 
received in November 1988 addressing the denial of "an 
increased rating for" the service-connected left heel 
disorder.  

Before a statement of the case (SOC) could be issued, a VA 
Form 1-9 was received later in November 1988 and addressed 
all of the veteran's service-connected disabilities (a 
supplemental SOC (SSOC) of April 1989 construed this to be a 
new claim for increased compensation).  

An SOC was issued in January 1989 addressing an increased 
rating for the service-connected left heel disorder and a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
following October 1987 VA outpatient surgery on the veteran's 
left heel.  

Then, VA Form 1-9 was received in March 1989, requesting a 
hearing.  A March 1989 rating action granted a 10 percent 
rating for the service-connected residuals of a right elbow 
injury with post traumatic changes and pain but denied 
increased ratings for the other service-connected 
disabilities and denied a separate compensable rating for a 
surgical scar of the left shoulder.  An SSOC was issued in 
April 1989.  The veteran testifed at an RO hearing in July 
1989.  

A June 1990 document in the claim file reflects that the 
veteran's case was returned to the RO and to be held in 
abeyance pending his release from incarceration, which was 
expected to be in 1992, after which he would be scheduled for 
a hearing at the Board.  

The veteran subsequently testified at an RO hearing in March 
1997 and he and his wife testified at a hearing at the Board, 
in Washington, D.C., in June 1998.  


FINDINGS OF FACTS

1.  The veteran underwent surgical removal of an exostosis 
from his left heel on an outpatient basis on October 15, 
1987.  

2.  After October 15, 1987 veteran did not have therapeutic 
immobilization of the left ankle, was not confined to his 
house, and was not required to continue to use a wheelchair 
or crutches.  

3.  A timely appeal was initiated from a March 1996 rating 
action denying service connection for a left knee disorder, a 
temporary total rating based on VA hospitalization in March 
and April 1994, an increased ratings for service-connected 
residuals of resection of the distal left clavicle with 
surgical scar, and an increased rating for service-connected 
right elbow disability.  


CONCLUSIONS OF LAW

1.  A temporary total rating based on need for convalescence 
following VA outpatient surgery for removal of a left heel 
exostosis in October 1987 is not warranted.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1998).  

2.  A timely appeal was initiated from a March 1996 rating 
action.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  

At the July 1989 RO hearing the veteran had testified that he 
would provide written consent forms for obtaining records 
concerning his medical status in prison following his VA 
outpatient surgery on October 15, 1987 to remove an exostosis 
from his left heel.  These were subsequently received.  No 
other evidentiary or procedural development has been 
requested as to the claims for a temporary total rating based 
on need for convalescence or whether an appeal was initiated 
in a timely manner from the March 1996 rating action.  It is 
the determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

Temporary Total Convalescent Rating

38 C.F.R. § 4.30 (1998) Convalescent ratings provides, as 
follows: 

A total disability rating (100 percent) will 
be assigned without regard to other 
provisions of the rating schedule when it is 
established by report at hospital discharge 
(regular discharge or release to non-bed 
care) or outpatient release that entitlement 
is warranted under paragraph (a) (1), (2) or 
(3) of this section effective the date of 
hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release. The termination of these 
total ratings will not be subject to 
§ 3.105(e) of this chapter. Such total rating 
will be followed by appropriate schedular 
evaluations. When the evidence is inadequate 
to assign a schedular evaluation, a physical 
examination will be scheduled and considered 
prior to the termination of a total rating 
under this section. 
(a)  Total ratings will be assigned 
under this section if treatment of a service-
connected disability resulted in: 
(1)  Surgery necessitating at least 
one month of convalescence (Effective as to 
outpatient surgery March 1, 1989.) 
(2)  Surgery with severe 
postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of 
one major joint or more, application of a 
body cast, or the necessity for house 
confinement, or the necessity for continued 
use of a wheelchair or crutches (regular 
weight-bearing prohibited). (Effective as to 
outpatient surgery March 1, 1989.) 
(3)  Immobilization by cast, without 
surgery, of one major joint or more. 
(Effective as to outpatient treatment March 
10, 1976.)

A reduction in the total rating will not be 
subject to § 3.105(e) of this chapter. The 
total rating will be followed by an open 
rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate 
to assign the schedular evaluation, a 
physical examination will be scheduled prior 
to the end of the total rating period.
(b)  A total rating under this section 
will require full justification on the rating 
sheet and may be extended as follows:
(1)  Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be made under 
paragraph (a) (1), (2) or (3) of this 
section.
(2)  Extensions of 1 or more months 
up to 6 months beyond the initial 6 months 
period may be made under paragraph (a) (2) or 
(3) of this section upon approval of the 
Adjudication Officer. 

The veteran underwent surgical removal of a left heel 
exostosis on a VA outpatient basis on October 15, 1987.  An 
exostosis is a benign bony growth projecting outward from the 
surface of a bone, characteristically capped by cartilage.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 595, (27th ed. 
1988).  

The veteran has testified, in substance, that all of the 
exostosis could not be removed because surgeons were afraid 
of causing severe damage to the left Achilles' tendon (page 3 
of the transcript of the 1989 RO hearing).  The operative 
report reflects that "an ossification in the substance of 
the Achilles tendon was identified.  Using a blunt dissection 
and with some difficulty, the exostosis was isolated and 
removed piecemeal."  He tolerated the procedure well and 
there were no complications during the procedure.  A 
posterior splint was applied and he was taken to the recovery 
room in stable condition.  He was to be discharged after 
recovery with a prescription for Tylenol #3, and was to 
return to the clinic in one week.  

On October 22, 1987 the veteran's wound was healing well and 
there was no infection.  He wore an Ace wrap and walked with 
crutches.  He was to return to the clinic in 2 weeks.  On 
November 5, 1987 his wound was well healed but tender.  Range 
of motion was satisfactory but painful.  

On VA examination in June 1988 the veteran reported that 
since his 1987 surgery he had continued to have increasing 
symptoms of pain and stiffness of the foot, aggravated 
primarily by walking and standing.  On examination range of 
motion of the left ankle was from zero to 30 degrees with 
discomfort on all motion of the ankle joint.  There was 
tenderness over the heel, primarily posteriorly.  There was a 
2-inch linear surgical scar over the posterior aspect of the 
foot, over the Achilles tendon, which was well healed, 
nontender, and nonadherent to underlying structures.  He was 
unable to satisfactorily heel and toe walk because of 
perceived pain in the left foot.  The right calf was 17 
inches in circumference and the left was 16 1/2 inches in 
circumference.  Peripheral pulses were present throughout 
both feet.  There was no evidence of heat, swelling or 
redness of the feet.  He did not wear a brace on the left 
foot and did not use an assistive device for ambulation.  His 
gait was mildly antalgic and he tended to favor the left 
lower extremity.  He had a propulsive force of 4/5 on the 
left and 5/5 on the right.  He was independent with respect 
to dressing and undressing and moving on and off the 
examining table.  It was indicated that he needed continued 
follow-up care for his left foot.  An X-ray, in lateral view, 
of the left calcaneus was compared to an X-ray taken in 
September 1987 and disclosed that changes at the insertion of 
the Achille's tendon on the calcaneus were slightly less 
prominent.  

Private clinical records, some of which were maintained by 
the Arizona State Department of Corrections of 1988 and 1989 
reflect that in December 1988 the veteran complained of 
increasing pain and stiffness of the left foot, aggravated 
primarily by walking and standing.  On examination the scar 
was well healed but keloid and tender over the os calcis.  He 
was to be given loose shoes and nonsteroidal anti-
inflammatory medication and he was to perform Achilles' 
tendon stretching exercises.  In April 1989 he continued to 
complain of heel pain.  He was wearing cups in his shoes and 
was performing appropriate exercises.  He was to be given 
high-topped boots with "Vibrum" soles.  

On VA examination in 1989 the veteran had marked tenderness 
over both os calcis areas posteriorly, more marked on the 
left.  Range of motion of the ankles was from zero to 30 
degrees but he was unable to heel-and-toe walk due to 
perceived pain.  He did not wear a brace and did not use an 
assistive device for ambulation.  He was independent with 
respect to dressing and undressing and moving on and off the 
examining table.  The pertinent diagnosis was residuals of 
injury of both heels with calcific tendinitis.  

From the regulations cited above, it is evident that 
entitlement to a temporary total rating based on need for 
convalescence is not warranted in this case under 38 C.F.R. 
§ 4.30(a)(1) or 38 C.F.R. § 4.30(a)(2).  This is because both 
38 C.F.R. § 4.30(a)(1) and (a)(2) are effective as to VA 
outpatient treatment on or after March 1, 1989, while here 
the outpatient surgery in this case was performed in October 
1987.  

Thus, the only provision for entitlement to a temporary total 
rating based on need for convalescence is 38 C.F.R. 
§ 4.30(a)(3), immobilization by cast, without surgery, of one 
or more major joints (effective as to VA outpatient treatment 
occurring on or after March 10, 1976).  

However, in this case the veteran's left ankle was never 
immobilized by a cast.  Rather, a temporary posterior splint 
was applied and shortly thereafter he wore an Ace wrap.  

Accordingly, a temporary total rating based on need for 
convalescence following VA outpatient surgery in October 1987 
is not warranted.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  

Whether the appeal from a March 1996 rating action was timely

The veteran was notified by RO letter of March 19, 1996 of a 
rating action of that same date which denied service 
connection for a left knee injury, a temporary total rating 
based on VA hospitalization in March and April 1994, and also 
denied increased ratings for a service-connected left 
shoulder disorder with surgical scar and a right elbow 
disorder.  

A letter from the veteran was received on January 21, 1997 
requesting an "oral hearing at this time to establish 
eligibility for disability" so that he could submit records, 
statements, and medical evidence.  An RO hearing was 
conducted on March 20, 1997, at which time the veteran 
submitted a photocopy of a "Receipt for Certified Mail" 
date stamped January 16, 1997 which he testified reflected 
that he sent the letter on the 16th of January.  

In October 1997 an SOC was issued as to whether a timely 
appeal had been initiated from the March 1996 rating action 
by the timely filing of an NOD.  On file is a "Routing and 
Transmittal Slip" dated in November 1997 bearing a signature 
of the veteran's service representative which has been 
accepted as the substantive appeal, perfecting the appeal as 
to the issue of whether a timely appeal had been initiated 
from the March 1996 rating action.  

The RO has not accepted the January 1997 correspondence as an 
NOD on the basis that it did not specifically express 
disagreement with any action taken in the March 1996 rating 
action.  It is contended that the January 1997 was sufficient 
to constitute an NOD.  

Appellate review of an RO decision is initiated by an NOD and 
completed by a substantive appeal, after a statement of the 
case (SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).  On receipt of the NOD the RO takes 
such action or development as is appropriate, and if still 
denied an SOC is issued.  38 U.S.C.A. § 7105(d)(1) (West 
1991).  A substantive appeal must then be filed within 60 days 
of the date of mailing the SOC, 38 U.S.C.A. § 7105(d)(3) (West 
1991), or within the remainder of the one-year period from the 
date of NOD notification, whichever periods ends later.  38 
C.F.R. § 20.302(b) (1998).  

If an NOD is not timely filed, the Board is deprived of 
jurisdiction.  Garlejo v. Brown, 10 Vet. App. 229, 232 
(1997); Rowell v. Principi, 4 Vet. App. 9, 14-15 (1993); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Smith 
v. Brown, 10 Vet. App. 330, 332 (1997); and Marsh v. West, 
No. 98-634, slip op. at 2 (U.S. Vet. App. Oct. 5, 1998).  

An NOD is a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result.  It must be in terms which can be 
reasonably construed as expressing disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (1998); Hamilton v. Brown, 4 Vet. App. 528, 531 
(1993) and Beryle v. Brown, 9 Vet. App. 24, 27 (1996).  

"A determination of the timeliness of an NOD is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he or she must then receive an SOC.  
See 38 C.F.R. § 20.101(c) (1997) ('[a]ll claimants have the 
right to appeal a determination made by the agency of 
original jurisdiction that the Board does not have 
jurisdictional authority to review a particular issue'); 38 
C.F.R. § 19.34 (1997) ('[w]hether a[n] NOD ... has been filed 
on time is an appealable issue')' see also 38 U.S.C. 
§§ 7104(a) ('[a]ll questions in a matter ... subject to a [VA] 
decision [] shall be subject to one review on appeal to the 
... Board') (emphasis added), 7105(b)(1)."  Marsh v. West, 
No. 98-634, slip op. at 4 (U.S. Vet. App. Oct. 5, 1998).  

It has been held that pleading and procedural matters should 
be liberally construed to favor an appellant.  Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Sondel v. Brown, 6 Vet. App. 218, 
220 (1994); and Caffery v. Brown, 6 Vet. App. 377, 382 
(1994).  However, "[t]he 'liberal reading' requirement does 
not require the Board to conduct an exercise in 
prognostication, but only requires consideration of all 
issues reasonably raised."  Sondel v. Brown, 6 Vet. App. 218, 
220 (1994).  

In this case, the veteran's January 1997 request for a 
hearing can only be construed as an opportunity to contest 
some, if not all, actions taken in the March 1996 rating 
action.  No other purpose could have been served by 
conducting a hearing.  While it would have been preferable 
for the veteran to have specifically stated each matter 
adjudicated with which he disagreed, it was subsequently made 
clear that he disagreed with all adjudications in the March 
1996 rating action.  

Liberally construed, the January 1997 letter constituted a 
valid and timely NOD initiating an appeal as to all 
adjudications in the March 1996 rating action.  Accordingly, 
further RO development is now required to include the issuing 
of an SOC on the merits of the claims denied in the March 
1996 rating action.  

The veteran and his representative are hereby placed on 
notice that following the issuance of an SOC (or SSOC) 
addressing these claims the appeal must be perfected by the 
filing of a substantive appeal within 60 days of the issuance 
of the SOC (or SSOC).  


ORDER

A temporary total convalescent rating following October 1987 
outpatient surgery for an exostosis of the left heel is 
denied.  

The appeal as to the timeliness of filing an NOD from a March 
1996 rating action is granted.  


REMAND

The holding in this decision that a timely appeal was 
initiated from the March 1996 rating action requires that the 
case be remanded to afford the veteran the opportunity to 
perfect his appeal as to the claims denied by that rating 
action.  

Further, the veteran and his wife testified at a hearing 
before the Board in June 1998.  At that hearing reference was 
made to matters which have not been developed for appellate 
consideration.  These are (1) service connection for a left 
ankle disorder claimed as being aggravated by the service-
connected left heel disorder (page 9 of that transcript); (2) 
service connection for a right ankle disorder claimed as 
being aggravated by the service-connected left heel disorder 
(page 16 of that transcript); and (3) service connection for 
a psychiatric disorder, apparently claimed alternatively as a 
depressive disorder secondary to impairment from service-
connected physical disabilities, or as post-traumatic stress 
disorder from incidents that occurred during service (pages 
19 and 20 of that transcript).  

Also at the 1998 Board hearing reference was made to 
entitlement to a separate compensable rating for a post 
operative (surgical) scar of the left shoulder (page 8 of 
that transcript).  In this regard, an April 1980 rating 
action granted service connection for a tender scar of the 
left shoulder and assigned a 10 percent rating but a January 
1982 rating action reduced the 10 percent evaluation to a 
noncompensable rating.  A rating action of February 1985 
denied a compensable rating for the left shoulder scar, as, 
in effect, did a March 1989 rating action which included the 
scar with the service-connected left shoulder disability for 
rating purposes.  

These matters are referred to the RO for appropriate 
consideration and action.  In this regard, the claim for 
service connection for a psychiatric disorder is inextricably 
intertwined with the claim for a temporary total rating based 
on VA hospitalization in March and April 1994 since he was 
hospitalized at that time for psychiatric disability.  

At the 1998 Board hearing the veteran submitted films and a 
report of magnetic resonance imaging in June 1995 of his left 
knee.  

Also at the 1998 Board hearing the veteran stated that he 
would obtain additional evidence.  Thus, following the Board 
hearing the case was held in abeyance for the veteran to 
obtain additional records.  This was to include (1) records 
pertaining to his physical condition during high school to 
prove that he had no pre-existing left knee disorder (page 5 
of that transcript); (2) X-ray reports pertaining to his left 
heel (page 8 of that transcript); and (3) a written opinion 
from VA physicians pertaining to the veteran's psychiatric 
claim (page 21 of the transcript).  However, none of these 
records have been submitted.  

At the 1998 Board hearing it was requested that the case be 
remanded for further examination of the veteran's left heel 
because that disability had increased in severity since 
recent surgery (which was apparently on the veteran's left 
foot or left ankle) and to evaluate the severity of the 
veteran's right elbow disorder (pages 24 and 25 of that 
transcript).  

With respect to the evidence required for a full evaluation 
of orthopedic disabilities, when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (1998) must also be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  Ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1998) or 38 C.F.R. § 4.45 (1998).  Moreover, 38 C.F.R. 
§ 4.14 (1998) (avoidance of pyramiding) does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The guidance provided in DeLuca must be 
followed in adjudicating a claim for a higher rating of a 
musculoskeletal disability.  

The veteran testified at a July 1989 RO hearing that he has 
flat feet (page 8 of that transcript).  However, an April 
1980 rating action denied service connection for bilateral 
pes planus (flat feet) and he was notified in September 1983 
of an August 1983 rating action which, in pertinent part, 
denied reopening of the claim for service connection for flat 
feet.  To the extent that he may be seeking to reopen a claim 
for service connection for bilateral pes planus, he is hereby 
informed that he must submit new and material evidence, 
within the meaning of 38 C.F.R. § 3.156(a) (1998).  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Also at the July 1989 RO hearing the veteran made reference 
to having developed some unspecified problem or disability of 
the right hip due to his service-connected left heel disorder 
(page 6 of that transcript).  However, no further reference 
has been made to this matter.  Thus, if the veteran does 
desire to claim service connection for disability of the 
right hip due to his service-connected left heel disorder, he 
should set that claim forth in writing.  

Accordingly, the case is remanded for the following actions:

1.  The RO should schedule the veteran for an 
examination by an orthopedist for the purpose of 
determining the severity of his service-connected 
residuals of surgery for an exostosis of the left heel.  

The claims folder and a copy of this remand should be 
made available and reviewed by the examiner prior to 
the examination of the veteran.  

All indicated tests and studies should be performed.  
These tests should include a complete test of the range 
of motion, in degrees, in all directions of the part 
affected.  All findings should be reported.  The 
examination report should also reflect whether the part 
affected exhibits weakened movement attributable to the 
service connected disability; and, if feasible, this 
determination should be expressed in terms of the 
degree of additional range of motion loss due to any 
weakened movement, excess fatigability or 
incoordination.  

The examiner should be asked to express an opinion on 
whether the veteran has pain in the affected area and, 
if so, whether the pain could significantly limit 
functional ability during flare-ups or when the 
affected joint is used repeatedly.  It should also, if 
feasible, be portrayed in terms of the degree of 
additional range of motion loss due to pain on use or 
during flare-ups.  

The examiner is also requested to evaluate and describe 
the effect the veteran's service-connected disability 
may have on his industrial capability.  The examiner 
should review the veteran's entire medical history, 
prior to offering an assessment of industrial and 
social impairment directly due to his service-connected 
disability.  

The report of the examination should include a complete 
rationale for all opinions expressed.  

2.  If the veteran fails to report for VA examination, 
the RO should inform him of the requirements of 
38 C.F.R. § 3.655 (1998), and give him an opportunity 
to explain any good cause he may have for missing the 
examination.  

3.  Following completion of the foregoing, the RO must 
review the claims folder and ensure that all of the 
foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Specific attention is directed to the examination 
reports.  If examination reports do not include fully 
detailed descriptions of pathology and all test 
reports, special studies or adequate responses to the 
specific opinions requested, the reports must be 
returned for corrective action. 38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992); and Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following completion of the above development, the 
RO should review the evidence and determine whether 
favorable action may be taken.  

Specifically, the RO must take the following actions:

A)  The RO must adjudicate the claim for an 
increased rating for residuals of surgery for an 
exostosis of the left heel in light of the 
principles set forth in DeLuca, supra, and with 
consideration given to any additional evidence that 
may have been added to the record.  In addition, 
consideration should be given to the provisions of 
38 C.F.R. §§ 4.40, 4.45 (1998).  This 
readjudication should include consideration of 
whether referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1998), should be 
made. 

B)  The RO must adjudicate the claim for service 
connection for psychiatric disability, 
alternatively claimed as secondary to pain from 
service-connected disabilities, or as PTSD from 
traumatic incidents during service.  This is 
because adjudication of the claim for service 
connection for psychiatric disability will have a 
direct impact on the claim for a temporary total 
rating under 38 C.F.R. § 4.29 (1998) based on VA 
hospitalization in March and April 1994 which was 
for nonservice-connected psychiatric disability.  

C)  The RO must readjudicate the claims previously 
adjudicated in the March 1996 rating action in 
light of the additional testimony (and any 
additional evidence).  

The RO should also consider any other claims which are 
pending, as noted in the second and third paragraphs of 
this Remand section, or which are filed after this 
remand and take such action as is appropriate, to 
include where applicable, notification of and such 
information as is required concerning appellate rights.  

5.  If any determination remains adverse to the 
claimant, the appellant and any representative, should 
be furnished an SSOC in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a summary of 
additional evidence submitted, fully cites applicable 
laws and regulations not previously provided, and the 
reasons and bases for the decision reached.  The 
appellant, and representative, should be given the 
opportunity to respond thereto.  

The veteran and his representative should be, and 
hereby are notified, that a substantive appeal must be 
filed as to any issues addressed in an SOC (or SSOC) 
which were denied in the March 1996 rating action.  As 
to any issues other than those addressed in the March 
1996 decision and the issue of an increased rating for 
residuals of left heel surgery, the veteran and his 
representative are hereby notified that an NOD must be 
filed to initiate an appeal of any denial of an issue 
by the RO.  This includes the issue of service 
connection for a psychiatric disorder (which is 
inextricably intertwined with the issue of entitlement 
to a temporary total rating based on VA hospitalization 
in March and April 1994).  

6.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the 
United States Court of Veterans Appeals for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record and to accord the appellant due process of law.  No 
action is required of the appellant until further notice is 
received.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

